UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1719


PATRICIA G. PLUMMER,

                Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.       Richard L.
Voorhees, District Judge. (5:11-cv-00006-RLV-DSC)


Submitted:   October 31, 2012             Decided:   November 6, 2012


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel S. Johnson, North Wilkesboro, North Carolina, for
Appellant. Anne M. Tompkins, United States Attorney, Charlotte,
North Carolina, Luis Pere, Special Assistant United States
Attorney, Social Security Administration, Boston, Massachusetts,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Patricia G. Plummer appeals the district court’s order

accepting the magistrate judge’s recommendation to affirm the

Commissioner      of     Social   Security’s         decision    to    deny       Plummer

disability insurance benefits.                 We must uphold the decision to

deny   benefits     if     the    decision      is    supported       by    substantial

evidence   and    the     correct    law       was    applied.        See    42    U.S.C.

§ 405(g) (2006); Johnson v. Barnhart, 434 F.3d 650, 653 (4th

Cir.   2005)   (per      curiam).      We      have    thoroughly          reviewed   the

parties’   briefs,        administrative         record,    and       the     materials

submitted in the joint appendix, and find no reversible error.

Accordingly, we affirm.             See Plummer v. Astrue, No. 5:11-cv-

00006-RLV-DSC (W.D.N.C. May 22, 2012).                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                           2